Citation Nr: 0740349	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-08 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
condition, to include degenerative osteoarthritis.

2.  Entitlement to service connection for a left shoulder 
condition.

3.  Entitlement to service connection for bilateral knee 
conditions.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1957 to August 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

During the pendency of this appeal, the veteran submitted a 
statement in February 2006 raising claims of a heart 
condition and high blood pressure, to include as secondary to 
his shoulder, back and bilateral knees.  These issues have 
never been considered by the RO.  Accordingly, the issues of 
entitlement to service connection for a heart condition and 
high blood pressure, to include as secondary to left 
shoulder, back and bilateral knee conditions are REFERRED to 
the RO for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran alleges that his various orthopedic conditions 
are the result of his military duties as a paratrooper.  
Specifically, the veteran alleges he completed approximately 
12 jumps in his military career with at least one injury on 
or around August 1958 where his parachute partially 
collapsed.  

Regrettably, the veteran's service medical records were 
unattainable due to a fire related incident.  Where "service 
medical records are presumed destroyed . . . the BVA's 
[Board's] obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt is 
heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

Although some efforts were made by the RO to confirm the 
August 1958 injury and to obtain service medical records from 
other sources (to no avail), the Board concludes further 
efforts may be made in order to confirm the veteran's MOS.  
The RO never attempted to obtain the veteran's personnel 
records, which are exactly the type of records likely to 
itemize the veteran's duties and military occupation.  In 
light of the VA's heightened duty, the RO should make an 
effort to obtain the veteran's personnel records in attempt 
to confirm the veteran's alleged parachute jumps. 

The veteran has also identified many treatment records not 
currently of record.  The veteran testified that shortly 
after service, the veteran sought treatment from private 
doctors to include: Dr. Shatty in the 1980s and Dr. Vance in 
the 1990s.  The veteran also testified that he has been 
seeking VA treatment for the past ten years.  Aside from two 
pages of treatment records from Dr. Vance provided by the 
veteran, none of these records are currently of record nor is 
there any indication in the record that the RO attempted to 
obtain these records.  In regard to VA treatment records, the 
Board notes that federal records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Accordingly, the RO must make efforts to obtain these medical 
records because the file may not be currently complete.  

The medical evidence currently of record indicates the 
veteran was diagnosed with degenerative osteoarthritis as 
early as 1996.  A private examination conducted in April 1997 
in conjunction with a Social Security Administration (SSA) 
disability claim indicated the veteran reported a 1996 
occupational lifting injury and no other injuries.  The 
veteran has indicated that he did not mention his military 
service to the examiner at that time nor does the examination 
report indicate a specific opinion with regard to etiology.  
The medical evidence currently of record does not, on the 
other hand, reflect a diagnosis for any left shoulder or 
bilateral knee condition.

To the extent the veteran's in-service MOS as a paratrooper 
can be confirmed and current diagnoses for the other claimed 
conditions are indicated in any additional medical evidence 
obtained, the veteran should be afforded a VA examination to 
determine whether his current back disability, and any other 
orthopedic disability found, can be associated with his in-
service parachute jumps.  Cf. Duenas v. Principi, 18 Vet. 
App. 512 (2004).

As you appeared at a hearing before a Veterans Law Judge 
(VLJ) other than the VLJ signing this remand, be advised that 
if your case is returned to the Board, it will be reassigned 
to the VLJ who conducted your hearing.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
for treatment from the VA Medical Center 
in Charleston, South Carolina from 1997 to 
the present. All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  Ask the veteran to identify and 
provide release forms authorizing VA to 
request his treatment records from any 
private doctor for treatment for his low 
back, left shoulder or bilateral knees, to 
include Dr. Shatty and Dr. Vance.  These 
medical records should then be requested, 
and the RO should specify that actual 
treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

3.  The RO should ask the National 
Personnel Records Center (NPRC) to provide 
the veteran's personnel records for his 
entire period of service.  A specific 
effort should be made to determine whether 
or not the veteran had an MOS as a 
paratrooper.  Any negative responses 
should be documented in the file.

4.  After the above evidence is obtained, 
to the extent available, and only if the 
veteran's in-service MOS of paratrooper is 
confirmed, schedule the veteran for an 
orthopedic VA examination for his claimed 
low back, left shoulder and bilateral knee 
conditions.  The physician should provide 
an opinion as to whether it is at least as 
likely as not that any current back, 
shoulder or knee condition found is related 
to the veteran's MOS as a paratrooper 
versus his 1996 occupational lifting 
injury.  Pertinent documents in the claims 
folder must be reviewed by the examiner and 
the examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation, resolving any 
conflicting medical opinions rendered. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

5.  The RO should then readjudicate the 
veteran's claims.  If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

